Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 07/19/2022. As directed by the amendment: claims 1-14 have been amended, no claims have been withdrawn, no claims have been cancelled, and no new claims have been added.  Thus, claims 1-15 are presently under consideration in this application.


  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 8-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liney (US 20130220996 A1).
Regarding claim 1, Liney discloses an induction heating device (see figure 1, i.e. an induction heater apparatus) comprising an electromagnetic coil (2) connectable to a power supply (4, 204, 320), 
wherein the electromagnetic coil (2) comprises a coil protection insert 822 (fig. 8, i.e. called centralizers), 
wherein the coil protection insert 822 (fig. 8, i.e. called centralizers) protrudes from a first side (not labeled, i.e. an inner side/wall) of the coil (2) towards a surface (not labeled) of a work piece 6 (fig. 8, i.e. a pipe) to be heated by the induction heating device (see figure 1, i.e. induction heater apparatus) when the induction heating device is used for heating the work piece 6 (fig. 8, i.e. a pipe), 
the coil protection insert 822 (fig. 8, i.e. called centralizers) preventing contact between the coil (2) and the surface (not labeled) of the work piece 6 (fig. 8, i.e. a pipe) (¶ 0068).
With respect to claim 3, Liney discloses wherein the coil protection insert comprises a plurality of protrusions 822 (fig. 8, i.e. called centralizers), each protrusion being arranged at the first side (not labeled, i.e. an inner side/wall) of the coil (2).
With respect to claim 5, Liney discloses wherein the plurality of protrusions 822 (fig. 8, i.e. called centralizers) embraces substantially the first side (see figure 8, i.e. arranged about the circumference and/or along the length of the induction heating coil 2) of the coil (2) (¶ 0068).
With respect to claim 6, Liney discloses wherein the coil protection insert 822 (fig. 8, i.e. called centralizers) or the plurality of protrusions is substantially spherically shaped (see figure 8).
With respect to claim 8, Liney discloses wherein the coil protection insert 822 (fig. 8, i.e. called centralizers) or the plurality of protrusions is fixedly (see figure 8) connected to the coil (2).
With respect to claim 9, Liney discloses wherein the coil protection insert 822 (fig. 8, i.e. called centralizers) or the plurality of protrusions has a spherical (see figure 8), chamfered or rounded head.
With respect to claim 10, Liney discloses wherein the coil protection insert 822 (fig. 8, i.e. called centralizers) or the plurality of protrusions is of a non-conductive, non-magnetic, heat and tear-and-wear resistant material (¶ 0068, i.e. non-conducting).
With respect to claim 15, Liney discloses an induction heating system (abstract) comprising a power supply (4, 204, 320) and an induction heating device (see figure 1, i.e. an induction heater apparatus) according to claim 1 (see claim 1 as set forth above), and an electric cable (i.e. an umbilical) for delivering electricity from the power supply (4, 204, 320) to the induction heating device (see figure 1, i.e. an induction heater apparatus), permitting the system (abstract) to heat the work piece 6 (fig. 8, i.e. a pipe) byAMENDMENTPage 5 Serial Number: 16/790,727induction and to avoid contact between the coil (2) and the surface (not labeled) of the work piece 6 (fig. 8, i.e. a pipe) (¶ 0025).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liney (US 20130220996 A1) in view of Kobetsky (US 4,163,884).
Regarding claims 2 and 4, Liney discloses all the limitations of the claimed invention as set forth above, except for (claim 2) wherein the coil protection insert is arranged in a coil protection insert recess of the coil; and (claim 4) wherein each of the plurality of protrusions is arranged in a respective coil protection insert recess of the coil.
However, Kobetsky teaches wherein the coil protection insert (28, 29, i.e. called spacers) is arranged in a coil protection insert recess (i.e. the recess of the spacer) of the coil (16); and wherein each of the plurality of protrusions (14) is arranged in a respective coil protection insert recess (28, 29, i.e. called spacers) of the coil (16). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Liney‘s reference, to include such recess as set forth above, as suggested and taught by Kobetsky, for the purpose of reducing wear on the end faces when the core is to be used as a pressure applying element during the heating of the work surface (col. 3, lines 12-14).
With respect to claim 11, Liney in view of Kobetsky discloses the limitations of the claimed invention as set forth above of which Kobetsky further discloses wherein the coil protection insert or the plurality of protrusions (28, 29, i.e. called spacers) is of a ceramic material (col. 2, lines 61-66). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such material as set forth above, as suggested and taught by Kobetsky, for the purpose of reducing wear on the end faces when the core is to be used as a pressure applying element during the heating of the work surface (col. 3, lines 12-14).
With respect to claim 12, Liney in view of Kobetsky discloses the limitations of the claimed invention as set forth above of which Kobetsky further discloses wherein the plurality of protrusions (28, 29, i.e. called spacers) are of varying shapes and sizes that can match and pair depending on circumstance (col. 2, lines 51-59).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such shapes and sizes as set forth above, as suggested and taught by Kobetsky, for the purpose of providing an adhesive fastening system which minimizes heat losses from the adhesive carrying article being heated, thus reducing the time cycle to secure an article (col. 1, lines 35-38).
With respect to claim 13, Liney in view of Kobetsky discloses the limitations of the claimed invention as set forth above of which Kobetsky further discloses the induction heating device (see figure 1, i.e. an adhesive fastening system) comprising a magnetic field concentrator 14 (fig. 1, i.e. the leg regions of the core 10) arranged at a second side 12 (fig. 1, i.e. a bridge section) of the coil (16), wherein the second side 12 (fig. 1, i.e. a bridge section) is opposite from the first side 18 (fig. 1, i.e. flat end faces). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such a magnetic field/flux region(s) as set forth above, as suggested and taught by Kobetsky, for the purpose of providing an adhesive fastening system which minimizes heat losses from the adhesive carrying article being heated, thus reducing the time cycle to secure an article (col. 1, lines 35-38).
With respect to claim 14, Liney in view of Kobetsky discloses the limitations of the claimed invention as set forth above of which Kobetsky further discloses wherein the magnetic field concentrator 14 (fig. 1, i.e. the leg regions of the core 10) extends from the second side 12 (fig. 1, i.e. a bridge section) of the coil (16) towards the first side 18 (fig. 1, i.e. flat end faces) of the coil (16) so that the magnetic field concentrator 14 (fig. 1, i.e. the leg regions of the core 10) at least partly encloses the coil (16).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such a magnetic field/flux region(s) arrangement as set forth above, as suggested and taught by Kobetsky, for the purpose of providing an adhesive fastening system which minimizes heat losses from the adhesive carrying article being heated, thus reducing the time cycle to secure an article (col. 1, lines 35-38).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liney (US 20130220996 A1) in view of Seulen et al. (US 2,743,345).
Regarding claim 7, Liney discloses all the limitations of the claimed invention as set forth above, except for wherein the plurality of protrusions is rollably connected to the coil.
However, Seulen teaches wherein the plurality of protrusions 4 (fig. 1, i.e. rollers) is rollably connected to the coil (6). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Liney‘s reference, to include such protrusions as set forth above, as suggested and taught by Seulen, for the purpose of promoting resistance to wear of said rollers or surfaces in their rolling or sliding on the surface of the workpiece to be hardened (col. 3, lines 52-54).

Response to Amendment
Applicant’s amendments to claims have overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection from previous Office action.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of the REMARKS that “For example, cited portions of Liney only disclose "centralizers" arranged out the circumference and/or along the length of induction heating coil. But this does not teach or suggest anything with respect to a coil protection insert (4) that protrudes from a first side (5) of the coil 
(2) towards a surface (6) of a work piece (7) to be heated by the induction heating device (1) when the induction heating device (1) is used for heating the work piece (7), the coil protection insert (4) preventing contact between the coil (2) and the surface (6) of the work piece (7), as encompassed by claim 1. 
MPEP § 2131 directs that: "[t]o reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim..." and that "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." (emphasis added). 
Here, the Office action does not demonstrate that Liney teaches every element of claim 1 in as complete detail as contained in the claim, as outlined above. Accordingly, the Office Action fails to establish a prima facie case of anticipation under Section 102.  As such, claim 1 is patentable over the art of record. Reconsideration and withdrawal of the rejection is thus respectfully requested.“
In response to applicant’s argument with respect to “…Here, the Office action does not demonstrate that Liney teaches every element of claim 1 in as complete detail as contained in the claim, as outlined above. Accordingly, the Office Action fails to establish a prima facie case of anticipation under Section 102.” as set forth above.  In this case as discussed in the Office action, Examiner respectfully disagrees with the argument because Examiner has mapped out every single limitations as claimed.  For example, a complete detail of the feature “the coil protection insert (4) preventing contact between the coil (2) and the surface (6) of the work piece (7)”, as recited from ¶ 0068, figure 8, Liney teaches that “Centralizers 822 may be used to maintain a constant space 12 about pipe 6, to prevent induction heating coil 2 from directly contacting pipe 6…” which is corresponding to the “the coil protection insert (4) preventing contact between the coil (2) and the surface (6) of the work piece (7)” as claimed.  “The coil protection insert (4)” is corresponding to “centralizers 822”, see figure 8 of Liney.  Therefore, Liney’s reference fully meets all the claimed limitations.
Applicant also argues on page 6 of the REMARKS that “The same holds for independent claim 15 which encompasses similar, but not identical, recitations. Accordingly, these claims are also patentable over the art of record. Reconsideration and withdrawal of the rejections is thus respectfully requested.”
In response to applicant’s arguments with respect to claim 15 as set forth above, Examiner’s responses are also the same as set forth above because of the same arguments as claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JIMMY CHOU/Primary Examiner, Art Unit 3761